DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final Office action is in response to Applicant’s patent application number 17/225,615 filed on 4/8/2021.
Currently, claims 1-26 are pending and examined. 
Claims 27-43 have been cancelled. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/8/2021 and 9/14/2021 are being considered by the examiner.
Claim Objections
Claims 14, 15, 17 are objected to because of the following informalities: in line 1; the claimed preamble should be read “The retrofit kit” instead of “A retrofit kit”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 10, last line; a conditional phrase “when” is confusing and indefinite because "when" is language that suggests or makes optional the subsequent limitation or limitations. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. See § MPEP 2103 (C). Claim 16 depending upon the rejected claim 10 is also rejected.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-10, 13-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US No. 6,588,153 to Kowalczyk.
Re claim 1: Kowalczyk discloses a retrofit module configured for use with a door closer comprising a pinion, the retrofit module comprising: a case 40; an output shaft 58 rotatably mounted in the case 40, wherein the output shaft 58 is configured for rotational coupling with the pinion 56; a motor 54 mounted to the case 40, wherein the motor 54 is operable to rotate the output shaft 58 in a door-opening direction; and a control assembly 48 mounted to the case 40, wherein the control assembly 48 is configured to operate the motor 54 to drive the output shaft 58 in the door-opening direction in response to an actuating signal (Fig. 1, col. 7, lines 17-20, lines 35-40).
Re claims 2-4: further comprising a power transfer assembly operable to connect the control assembly 48 to line power, the power transfer assembly comprising a plug configured for engagement with an electrical outlet (col. 6, lines 48-59); wherein the power transfer assembly further includes an adapter (e.g. a battery, see col. 5, lines 42-45) configured to convert line power received via the electrical outlet to a lower-voltage power having a lower voltage than the line power; and wherein a voltage of the lower-voltage power is about 24 volts or less (see col. 5, line 40-52).
Re claim 5: further comprising an actuator 80, wherein the actuator 80 is mounted to the case 40 and is configured to transmit the actuating signal in response to detecting a user.
Re claim 6: wherein the motor 54 is operably connected with the output shaft 58 via a reduction gear set (col. 7, line 12).
Re claim 7: wherein the motor 54 is operably connected with the output shaft 58 via a clutch 60 that enables rotation of the output shaft 58 in a door-closing direction without back-driving the motor 54.  
Re claim 9: wherein the output shaft 58 inherently includes a shaft portion and a pinion adapter (e.g. wherein two portions coupled together) removably coupled to the shaft portion; wherein the pinion adapter comprises a pinion interface configured for rotational coupling with the pinion, and an output shaft adapter rotationally coupled with the shaft portion.
Re claim 10: further comprising a wired interface (near wherein 48 points to, Fig. 1) removably mounted to the case 40; wherein the wired interface includes at least one port that is electrically connected with the control assembly 48 when the wired interface is mounted to the case 40.
Re claim 13:  the retrofit kit further comprising a wireless communication module (Fig. 6) operable to be placed in communication with the control assembly 48 (Fig. 5).
Re claim 14: the retrofit kit further comprising an adapter plate 42 comprising a first mounting pattern (e.g. vertical mounting holes) and a second mounting pattern (e.g. horizontal mounting holes); wherein the first mounting pattern is configured to align with at least one corresponding mounting location formed in a body portion of the closer to facilitate mounting of the adapter plate 42 to the body portion of the closer; and wherein the second mounting pattern is configured to align with at least one corresponding mounting aperture formed in the case to facilitate mounting of the retrofit module to the adapter plate (Fig. 1).
Re claim 15: the retrofit kit further comprising an actuator 80; wherein the actuator 80 is configured to transmit the actuating signal in response to detecting a user.
Re claim 16: wherein the actuator 80 is configured to detect the user without being touched by the user.
Re claim 17: the retrofit kit further comprising an override switch (Fig. 6) operable to be connected with the control assembly 48, the override switch having an on state 86 and an off state 84; wherein, with the override switch connected to the control assembly 48 and the override switch in the on state 86, operation of the retrofit module is enabled; and wherein, with the override switch connected to the control assembly 48 and the override switch in the off state 84, operation of the retrofit module is disabled.
Re claim 18: Kowalczyk discloses a retrofit module configured for use with a door closer comprising a pinion having a pinion geometry, the retrofit module comprising: a case 40; a shaft 60 rotatably mounted in the case 40, wherein the shaft 60 includes an adapter interface 62 having an adapter interface geometry; a pinion adapter (wherein 58 points to) removably coupled with the shaft 60, wherein the pinion adapter inherently comprises a shaft interface (e.g. wherein two portions are coupling together) having a shaft interface geometry configured to mate with the adapter interface geometry for rotational coupling of the pinion adapter and the shaft 60; and a pinion interface having a pinion interface geometry configured to mate with the pinion geometry for rotational coupling of the pinion adapter and the pinion; and a motor 54 mounted to the case 40, wherein the motor 54 is operable to rotate the shaft 60 in at least one direction.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US No. 6,588,153 to Kowalczyk in view of US No. 6,006,475 to Schwantes et al. (‘Schwantes’).
Re claim 8: Kowalczyk discloses basic structures for the claimed invention as stated above but does not disclose expressly a rotational position sensor configured to detect a rotational position of the output shaft; wherein the control assembly is configured to control operation of the motor based upon information received from the rotational position sensor. Schwantes discloses a door system including a sensor (see col. 9, lines 1-5) configured to detect a rotational position of the output shaft; wherein the control assembly is configured to control operation of the motor based upon information received from the rotational position sensor. In view of Schwantes, it would have been obvious to one with ordinary skill before the effective filing date of the claimed invention to provide Kowalczyk a sensor in order to detect and enable the module operates more efficiency. 
Allowable Subject Matter
Claims 11-12, 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: no prior art discloses combination structures for a retrofit module, including a user interface connected with the control assembly; wherein the user interface comprises a first side and a second side opposite the second side; wherein the first side of the user interface includes a first input; wherein the second side of the user interface includes a second input; and wherein each of the first input and the second input is operable to adjust a first operating characteristic of the retrofit module (claims 11-12); a second pinion adapter; wherein the second pinion adapter comprises: a second shaft interface having the shaft interface geometry; and a second pinion interface having a second pinion interface geometry different from the pinion interface geometry; and wherein the second pinion interface geometry is configured to mate with a second pinion having a second pinion geometry different from the pinion geometry for rotational coupling of the second pinion adapter and the second pinion (claims 19-20).
 Claims 21-26 are allowable: no prior art discloses combination for a retrofit kit, including an adapter plate second mounting pattern corresponding to the case mounting pattern, the adapter plate second mounting pattern including at least one adapter plate second aperture; wherein the adapter plate is operable to be positioned between the retrofit module and the closer body in an aligned position; and wherein, with the adapter plate in the aligned position, each adapter plate first aperture is aligned with a corresponding mounting location of the at least one mounting location, and each adapter plate second aperture is aligned with a corresponding case mounting aperture of the at least one case mounting aperture.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see attached PTO-892).
Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to CHI Q. NGUYEN whose telephone number is (571) 272-6847. The examiner can normally be reached on Monday-Friday from 7AM-5PM or email: chi.nguyen@uspto.gov. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Mattei can be reached at (571) 270-3238. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197.
 /CHI Q NGUYEN/
Primary Examiner, Art Unit 3635

    PNG
    media_image1.png
    100
    143
    media_image1.png
    Greyscale